


Exhibit 10.81

    Norman H. Wesley
Chairman and
Chief Executive Officer

GRAPHIC [g988231.jpg]

 

January 2, 2002

Mr. Bruce A. Carbonari
President & Chief Executive Officer
Fortune Brands Home & Hardware
25300 Al Moen Drive
North Olmsted, OH 44070

 

Dear Bruce:

Re: Special Retention Payment

The Compensation & Stock Option Committee has unanimously approved offering you
a Special Management Retention Payment opportunity as summarized below:

Intent

Your continued employment and high performance level is considered key to the
growth and success of Fortune Brands. You will be provided a special financial
incentive to maintain your high performance level and continue your employment
until normal retirement (or an early retirement date if approved by the
Compensation & Stock Option Committee).

Incentive

A single payment of three times your base salary in effect at the time you
retire will be paid to you at the time of your retirement. This payment is
conditional upon your continued employment until your normal retirement date (or
earlier retirement date if agreed to by the Compensation & Stock Option
Committee). It is also conditional upon the continuation of a high performance
level by you as determined by the Compensation & Stock Option Committee.

In the event of death or disability under a Company disability plan, the
Compensation & Stock Option Committee will review your performance at that time
and at its discretion may provide for payment of this special retention payment.

Any special retention payment would not be considered as compensation for
benefit purposes.

Authority

The Compensation & Stock Option Committee of Fortune Brands has the sole
authority to grant any special retention payment outlined in this letter.

This is a confidential special retention opportunity that is only applicable to
you. It is to be treated as confidential and not discussed with anyone other
than members of the Compensation & Stock Option Committee, your family, personal
financial advisor or myself.

Bruce, we are very pleased to provide you with this special arrangement.

Sincerely,

GRAPHIC [g925708.jpg]

Norm Wesley

Fortune Brands, Inc., 300 Tower Parkway, Lincolnshire, IL 60069 Tel:
847 484-4400

--------------------------------------------------------------------------------


